Citation Nr: 0123215	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  97-05 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating from the 10 percent 
rating for residuals of a low back injury for the period 
beginning February 21, 1996, and ending February 16, 2001.  

2.  Entitlement to an increased rating from the 20 percent 
rating for residuals of a low back injury for the period 
beginning February 17, 2001.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The appellant had Army National Guard active duty or active 
duty for training from May to November 1965 and November to 
December 1966, and active service in the Marines from March 
1967 to September 1969 and April 1971 to December 1978.

This appeal is from a December 1996 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  The RO denied service connection for 
PTSD, found the appellant not entitled to preservation of a 
20 percent disability rating for residuals of a low back 
injury, and assigned a 10 percent rating for the veteran's 
service-connected residuals of a low back injury effective 
February 21, 1996.  

In a July 1998 decision, the Board found that the appellant 
was not entitled to preservation of a 20 percent disability 
rating for residuals of a low back injury.  In a July 1998 
decision, the RO granted service connection for PTSD and 
assigned a 10 percent rating.  Accordingly, these issues are 
no longer in appellate status.  

In a March 2001 rating decision, the RO granted the veteran a 
20 percent rating for residuals of a low back injury from 
February 17, 2001.  Accordingly, there are two different 
issues in appellate status regarding the veteran's low back 
disability: an increased rating from 10 percent for the 
period beginning February 21, 1996, and ending February 16, 
2001, and an increased rating from 20 percent for the period 
beginning February 17, 2001.


FINDINGS OF FACT

1.  For the entire rating period, the veteran has had 
moderate limitation of motion of the lumbar spine; even with 
painful motion and pain with flare-ups considered, his 
limitation of motion is not severe.  

2.  For the entire rating period, even with painful motion 
and pain with flare-ups considered, the veteran's 
degenerative disc disease of the lumbar spine is moderate 
rather than severe; he has recurring attacks, but he has 
relief from such attacks which is more than just 
intermittent.  

3.  For the entire rating period, the veteran has not had 
listing of the whole spine to the opposite side, loss of 
lateral motion with osteo-arthritic changes, narrowing or 
irregularity of joint space, positive Goldthwaite's sign, 
marked limitation of forward bending, or abnormal mobility on 
forced motion; his lumbosacral strain has not been severe.  


CONCLUSIONS OF LAW

1.  For the period beginning February 21, 1996, and ending 
February 16, 2001, the criteria for a 20 percent rating for 
residuals of a low back injury have been met.  38 U.S.C.A. 
§ § 1155, 5103A, 5107 (West 1991& Supp. 2001); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 5294, 
5295 (2000); 66 Fed. Reg. 45620-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  

2.  The requirements for a rating in excess of 20 percent for 
residuals of a low back injury for any point during the 
entire rating period are not met.  38 U.S.C.A. § § 1155, 
5103A, 5107 (West 1991& Supp. 2001); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5292, 5293, 5294, 5295 
(2000);66 Fed. Reg. 45620-32 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

In a March 1970 rating decision, the RO granted service 
connection for residuals of a low back injury effective 
September 20, 1969.  

After serving in the Marine Corps from April 1971 to December 
1978, the veteran filed an application with VA for disability 
compensation for a back injury sustained in 1969.  The RO 
denied the claim in a May 1979 rating decision.  

In February 1996, the veteran again filed for VA disability 
compensation for residuals of a low back injury.  In December 
1996, the RO determined that the May 1979 rating decision 
contained clear and unmistakable error in denying service 
connection for residuals of a low back injury, because it was 
already service-connected.  After the RO assigned a 10 
percent rating for the veteran's low back disability from 
February 21, 1996, the veteran's rating history for residuals 
of a low back injury was 20 percent from September 20, 1969, 
active duty from April 6, 1971, to December 8, 1978, 0 
percent from December 9, 1978, and 10 percent from February 
21, 1996.  

Copies of VA treatment records were submitted from 1990 to 
1996.  He was seen in September 1994 for pain from his neck 
all the way down to his buttocks.  Assessment was chronic 
back pain.  

The veteran underwent a VA examination in August 1996.  The 
veteran stated that he had been through multiple physical 
therapy programs with minimal relief of symptoms.  He stated 
that he had never had any back surgeries, and denied history 
of herniated disk.  He complained of back pain mostly 
exacerbated with prolonged periods of standing or walking.  
He was currently working as an auto mechanic and his back 
interfered with his duties at times.  He was taking no 
medications and was told that he might have mild lumbar 
scoliosis in the past.  He had never used a back brace or a 
TENS unit for back pain.  He had been through a chiropractor 
and physical therapy before.  He referred to an auto accident 
that exacerbated his back pain which occurred while in the 
military.  

Examination showed a very mild 10 degree lower thoracic upper 
lumbar dextroscoliosis.  There was no fixed deformity and no 
muscle spasm.  Range of motion showed forward flexion of 78 
degrees; backward extension of 15 degrees; left lateral 
flexion of 50 degrees with subjective discomfort; and right 
lateral flexion of 40 degrees with subjective discomfort.  
There was no sacroiliac tenderness.  Straight leg raising 
test was negative.  Ankle jerk and patellar jerk reflexes 
were normal.  No quadriceps atrophy was noted and no 
neurological deficits were noted.  X-rays in July 1996 
revealed no evidence of lumbar compression fracture and it 
was found to be a completely normal lumbar spine x-ray.  
There was no evidence of scoliosis or degenerative changes.  
Diagnoses were chronic lumbosacral strain, no neurologic 
examination abnormalities, and no evidence of a herniated 
nucleus pulposus.

The veteran underwent a VA examination in August 1998.  The 
examiner stated that he had reviewed the claims file.  The 
veteran complained of weakness and almost constant low back 
pain.  He stated that he had good days and bad days, but that 
they were mostly bad.  He stated that his pain was increased 
by lifting, running, and any type of activity.  He stated 
that the back pain traveled all the way up to his head, and 
that it burned in his head and in his back.  He stated that 
previous treatment included heat, ice, bedrest, and pain 
pills.  Examination showed that the veteran was not in acute 
distress.  He stated that he was having a good day.  Range of 
motion showed flexion to 95 degrees; extension to 15 degrees; 
lateral flexion of 25 degrees; and rotation of 30 degrees.  
There was no midline tenderness and no scars.  Reflexes of 
the lower extremities were 2/2 bilaterally and symmetrical.  
Pulses were normal and the veteran did not have a straight 
leg raise.  He was exercised for approximately 10 minutes by 
walking up and down the hallways, and this decreased the 
flexion in his back to about 70 degrees, but did not change 
the other motions.  The examiner stated that he did not want 
to make the veteran do any heavy lifting to exacerbate his 
back problems.  

Assessment was minimal degenerative disk disease with 
frequent exacerbations.  The examiner commented that it was 
likely that the veteran had sustained some mild arthritis and 
some musculoskeletal pain from his previous injuries.  The 
examiner commented that the veteran had good and bad days 
with flare-ups exacerbated by heavy lifting, although the 
veteran did not have problems with fatiguing at the time of 
the examination.  Regarding fatiguing, the examiner noted 
that it was unlikely that he had fatigued him or had him do 
enough heavy lifting to cause this problem.  The examiner 
commented that the veteran did not have any increased 
disability secondary to the walking up and down halls, and 
did not have any significant change in motion or spasm, but 
that it was unlikely the veteran was stressed to the point of 
making his back go out again.

VA x-rays were conducted in August 1998.  They showed some 
mild facet osteoarthropathy at L5-S5, but an otherwise stable 
lumbar spine compared to 1990 x-rays.  Mild spondylosis 
without marked canal stenosis or neural foramen narrowing was 
also noted.  No significant degenerative disk disease was 
appreciated.  

The veteran underwent a VA examination in October 1998.  The 
veteran stated that his pain was not worse with coughing or 
sneezing, but that he rarely coughed or sneezed.  He stated 
that he had multiple flare-ups during the month and was 
unable to give a specific number, but stated that he had more 
flare-up days than non flare-up days.  He reported lower 
extremity weakness.  He denied any falls.  He denied any 
bowel or bladder incontinence.  He stated that his pain was a 
7 on a scale of 1 to 10.  He reported pain every day, but 
stated that he had not sought surgical intervention, trigger 
point injections or epidural steroids.  It was noted that the 
veteran's pain was worse with sitting.  Examination showed 
motor strength at 5/5 with no evidence of positive straight 
leg raise sign greater than 45 degrees.  Sensory examination 
was intact to light touch, and pin prick.  Deep tendon 
reflexes were "normoactive" and symmetric.  Gait was normal 
with no antalgic component.  

Under assessment, the examiner noted that the veteran had 
lumbar strain and associated radiculopathy.  The veteran's 
radiculopathy was an L5, S1 nature bilaterally with his right 
side greater than his left.  It was noted that the veteran 
did not have any motor deficit, and did not have loss of 
incoordination or fatigability.  It was noted that the 
veteran had pain with use or pain with motion.  The examiner 
noted that the veteran might have difficulty with prolonged 
standing or walking.  The examiner stated that he was unable 
to determine whether the veteran's symptomatology was 
exacerbated with prolonged standing or walking.  The examiner 
noted that an MRI would give more information as to the 
etiology of the veteran's low back pathology.  The examiner 
commented that there might be some mild functional overlay, 
but noted that this was probably not the case.  The examiner 
commented that the veteran did not have any functional 
deficit including weakness, incoordination, fatigability, or 
sensory loss, and did not have any evidence of reflex 
changes.  The examiner opined that it was likely that the 
veteran had worsening of his pain during his flare-ups, but 
that no weakness, fatigability, or incoordination would be 
expected.  The examiner commented that in order to determine 
if prolonged standing or walking exacerbated the veteran's 
symptomatology, the veteran would have to be watched for 
several days.  It was further noted that a limited 
examination would not be conducive for such an evaluation.  
The veteran's range of motion for flexion, extension, lateral 
motion, and rotation, were 95, 35, 40, and 35 degrees 
respectively, and the examiner commented that this was 
normal.  

The veteran underwent a VA examination in February 2001.  The 
examiner commented that he had reviewed the claims file.  The 
veteran stated that he had pain radiating down both legs, 
with the right leg being slightly worse than the left leg.  
He noted some leg weakness in the right leg, with stiffness 
in his back, fatigability and lack of endurance in walking 
distances greater than 100 yards.  He stated that he could 
not sit down for long periods of time, and could not slouch 
and had to remain completely erect, otherwise the pain in the 
back bothered him.  He stated that he used Naprosyn and 
occasional Tylenol Number 3 as needed for pain.  Periods of 
flare-ups occurred approximately every two weeks, and there 
was one occurring at the time of the examination.  They were 
brought on by periods of prolonged standing or heavy activity 
such as bending and lifting.  It was noted that the veteran 
had worn a lumbar brace in the past.  He stated that sitting 
in the erect position mimicked the function of the brace, and 
that he therefore did not wear it anymore.  He stated that he 
was unable to be a mechanic anymore due to the physical 
nature of the job.  Things that limited him at work included 
pushing, pulling, or lifting heavy objects.  

Examination showed that the veteran appeared to be in a mild 
amount of discomfort at the time of the examination.  He 
stated that he was in a period of a flare-up at the time of 
the examination.  Range of motion showed flexion of 60 
degrees, extension of 5 degrees, rotation to 10 degrees, and 
bending laterally to 10 degrees.  At the termination of these 
motions, the veteran was in a significant amount of pain and 
requested that he stop.  His strength was 5/5 in all muscle 
groups in the lower extremities, except for the flexors and 
dorsiflexors which could be graded at 4+/5.  There were no 
postural abnormalities noted.  The veteran's posture was 
quite good.  There was a mild to moderate amount of 
tenderness over the lumbar spine in the midline.  

X-rays showed a normal lumbar contour with healthy disk 
spaces, without any evidence of congenital or traumatic 
abnormalities.  The MRI substantiated these findings, and 
showed a mild amount of degenerative change without any disk 
herniations or any other significant findings.  Under 
assessment, the examiner wrote that the veteran was in a 
flare-up condition, at which point his range of motion was 
impaired 30 to 40 percent above the normal range of motion.  
The veteran was only able to flex at the lumbar spine forward 
to approximately 60 degrees without having to stop.  He had a 
mild amount of weakness on his right leg.  There was 
associated stiffness in his back.  He had a slight amount of 
fatigability and lack of endurance during days like this one 
on walking long distances or doing prolonged physical tasks.  


Analysis

Relevant laws and regulations regarding the veteran's claim 
for increased ratings for residuals of a low back injury

The veteran claims that he is entitled to increased ratings 
for his service-connected low back disability.  The veteran 
has been informed of the evidence necessary to substantiate 
his claim and provided an opportunity to submit such 
evidence.  Moreover, VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate 
his claim.  The veteran has been examined by the VA in 
connection with his claim.  Finally, the veteran has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  Accordingly, there is no 
reasonable possibility that further assistance would aid in 
the substantiation of the claim.  See generally, Veterans 
Claims Assistance Act of 2000, Pub. L. 106-475 (codified at 
38 U.S.C. § 5103A); 66 Fed. Reg. 45620-32 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. § 3.159).  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 1991).  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2 (2000), where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7. 

The veteran's service connected low back disability was rated 
under Diagnostic Code 5294.  Diagnostic Code 5294 is 
applicable for sacro-iliac injury and weakness.  However, 
seeing as there are no specific criteria for rating a 
disorder under Diagnostic Code 5294, the veteran's disability 
may be rated under the Code that is to his best advantage.  

Lumbosacral strain with characteristic pain on motion is 
assigned a 10 percent disability rating.  When there is 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in the 
standing position, a 20 percent disability rating is 
assigned.  To warrant the maximum 40 percent rating for 
lumbosacral strain, objective evidence must show that the 
strain is severe, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2000).

Mild intervertebral disc syndrome is assigned a 10 percent 
disability rating.  Moderate intervertebral disc syndrome, 
characterized by recurring attacks is assigned a 20 percent 
disability rating.  Severe intervertebral disc syndrome with 
recurring attacks and intermittent relief is assigned a 40 
percent disability rating.  Pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy, characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc and little intermittent 
relief, warrants a 60 percent rating. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2000).

Slight limitation of motion of the lumbar spine is assigned a 
10 percent disability rating.  Moderate limitation of motion 
of the lumbar spine is assigned a 20 percent disability 
rating.  If severe, a 40 percent disability rating is 
warranted. 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2000).  A 
50 percent rating requires unfavorable ankylosis of the 
lumbar spine. 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2000).

The Court has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. 
§§ 4.40 and 4.45 (regulations pertaining to functional loss 
of the joints due to such factors as pain, weakened movement, 
excess fatigability, and incoordination).  Therefore, to the 
extent possible, the degree of additional range of motion 
loss due to pain, weakened movement, excess fatigability, or 
incoordination should be noted, including during flare-ups. 

In a December 1997 opinion, the General Counsel of the VA 
concluded that Diagnostic Code 5293 for intervertebral disc 
syndrome involves loss of range of motion.  Therefore, 38 
C.F.R. §§ 4.40 and 4.45 must be considered when a disability 
is evaluated under this Diagnostic Code if the veteran has 
received less than the maximum evaluation under that Code. 
VAOPGCPREC 36-97 (December 12, 1997).


Entitlement to an increased rating from 10 percent for 
residuals of a low back injury for the period beginning 
February 21, 1996, and ending February 16, 2001.

As noted in the introduction, two separate ratings were 
assigned in this case: a 10 percent rating for the period 
beginning February 21, 1996, and ending February 16, 2001, 
and a 20 percent rating for the period beginning February 17, 
2001.  The 20 percent rating was assigned based on the 
findings from a VA examination conducted on February 17, 
2001.  

The examiner at the February 2001 examination commented that 
the veteran was being examined during a flare-up condition.  
The veteran was afforded three other VA examinations between 
February 21, 1996, and February 16, 2001 (August 1996, August 
1998, and October 1998).  While it is true that the findings 
at those three examinations were not as severe as the 
findings from the February 2001 examination, it is also true 
that the veteran complained of flare-ups at those 
examinations.  At the veteran's August 1998 VA examination, 
he noted that he had good and bad days, mostly bad, but at 
the time of the examination, he was having a good day.  At 
the veteran's October 1998 VA examination, the examiner 
commented that it was likely the veteran had worsening of his 
pain during his flare-ups.  

In light of the veteran's consistent description of flare-ups 
during the entire rating period, the Board determines that 
the veteran is entitled to an increased rating to 20 percent 
for his residuals of a low back injury for the period 
beginning February 21, 1996, and ending February 16, 2001.  


Entitlement to an increased rating from 20 percent for 
residuals of a low back injury

The determination made above by the Board means that the 
veteran is now in receipt of a 20 percent rating for both 
rating periods in appellate status (the period beginning 
February 21, 1996, and ending February 16, 2001, as well as 
the period beginning February 17, 2001).  Accordingly, the 
Board will combine both rating periods into a single rating 
period, and perform a single analysis of whether a 20 percent 
rating is appropriate for the entire rating period.

As will be described below, the evidence shows that the 
veteran is not entitled to greater than a 20 percent rating 
his low back disability.  Under Diagnostic Code 5292, the 
evidence shows that for the entire rating period, the veteran 
has had moderate limitation of motion of his lower back, but 
not severe.

At the veteran's August 1996 VA examination, he had forward 
flexion of 78 degrees, backward extension of 15 degrees, and 
left and right lateral flexion of 50 and 40 degrees, 
respectively, with subjective discomfort.  At the veteran's 
August 1998 VA examination, he had flexion to 95 degrees, 
extension to 15 degrees, lateral flexion of 25 degrees, and 
rotation of 30 degrees.  At the veteran's October 1998 VA 
examination, the veteran had range of motion for flexion, 
extension, lateral motion, and rotation, of 95, 35, 40, and 
35 degrees, respectively, with the examiner commenting that 
these findings were normal.  

At the veteran's February 2001 VA examination, he had range 
of motion for flexion, extension, lateral bending, and 
rotation, of 60, 5, 10, and 10 degrees, respectively, with 
the examiner noting a significant amount of pain at the 
termination of those motions.  The examiner noted that the 
veteran was in a flare-up condition, and that the veteran's 
range of motion was impaired 30 to 40 percent over normal.  

The evidence shows that even with painful motion taken into 
account, the veteran's limitation of motion is not to a 
degree that it is severe (warranting a 40 percent rating).  
For one thing, the examiner at the veteran's October 1998 VA 
examination commented that the veteran's range of motion was 
normal.  Also, while the examiner at the February 2001 VA 
examination commented that the veteran's range of motion was 
impaired 30 to 40 percent, it is determined that such 
impairment still does not rise to "severe" limitation of 
motion.  In summary, even with painful motion considered, the 
veteran's limitation of motion is moderate, but not severe.  
Thus, the veteran is not entitled to greater than a 20 
percent rating for his low back disability when his 
disability is considered under Diagnostic Code 5292.  

The veteran is not entitled to a 40 percent rating when his 
low back disability is considered under Diagnostic Code 5295 
for lumbosacral strain.  The evidence does not show listing 
of the whole spine to the opposite side.  At the veteran's 
August 1996 VA examination, there was no evidence of 
scoliosis.  At the October 1998 VA examination, the veteran's 
gait was normal.  At the February 2001 VA examination, there 
was normal lumbar contour, and there were no postural 
abnormalities.  The evidence also does not show loss of 
lateral motion with osteo-arthritic changes.  The August 1996 
VA examination noted a normal x-ray with no degenerative 
changes, and the February 2001 VA examination noted normal 
lumbar contour.  The evidence also does not show narrowing or 
irregularity of the joint spaces.  The August 1996 VA 
examination noted a normal x-ray, and the February 2001 VA 
examination noted healthy disk spaces.  

The evidence also does not show positive Goldthwaite's sign.  
While the evidence shows limitation of forward bending, the 
evidence does not show that such limitation is "marked."  
Also, the evidence does not show that there is abnormal 
mobility on forced motion.  Accordingly, the evidence does 
not show that the veteran is entitled to greater than a 20 
percent rating when his disability is considered under 
Diagnostic Code 5295.

The veteran is not entitled to a 40 percent rating when his 
low back disability is considered under Diagnostic Code 5293 
for intervertebral disc syndrome.  In order to get a 40 
percent rating, the evidence must show that the veteran's 
disability is severe, meaning that there are recurring 
attacks, with relief which is intermittent.  As will be 
described below, the evidence does not show such findings.

At the veteran's August 1996 VA examination, there were no 
neurological examination abnormalities.  At the veteran's 
August 1998 VA examination, the veteran did not have a 
straight leg raise, and reflexes were 2/2 bilaterally and 
symmetrical.  It was noted that there was degenerative disk 
disease, but that it was only minimal.  At the veteran's 
October 1998 VA examination, the examiner noted that the 
veteran had radiculopathy.  However, all of the neurological 
findings were negative, and motor strength was 5/5 with no 
evidence of positive straight leg raise greater than 45 
degrees, and sensory examination was intact to light touch, 
and pin prick.  Similarly, deep tendon reflexes were 
symmetric.  While the veteran described pain radiating down 
both legs at his February 2001 VA examination, the MRI did 
not show any disk herniations or any other significant 
findings.  Thus, when all of the evidence is considered, the 
veteran is not entitled to a 40 percent rating when his 
disability is considered under Diagnostic Code 5293.  

Even when the regulations in 38 C.F.R. § § 4.40 and 4.45 
pertaining to functional loss of the joints due to pain, 
weakened movement, excess fatigability, or incoordination, 
even during flare-ups, are considered pursuant to the General 
Counsel opinion at VAOPGCPREC 36-97 (December 12, 1997), the 
veteran's disability is not such that it is the equivalent of 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief.  Thus, the veteran is not entitled 
to an increased rating from 20 percent when his low back 
disability is considered pursuant to Diagnostic Code 5293.   

Based on the foregoing, the veteran's claim for an increased 
rating for residuals of a low back disability from 20 percent 
disabling must be denied.  38 C.F.R. § § 4.7, 4.40, 4.45, 
4.71(a), Diagnostic Codes 5292, 5293, 5295 (2000).  

This case does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The evidence does not 
show that the veteran has had frequent periods of 
hospitalization.  Regarding marked interference with 
employment, the veteran's disability manifests itself in ways 
that are contemplated in the rating schedule.  There are no 
unusual manifestations regarding the veteran's disability.  

While the veteran's low back disability has had some 
consequences with regard to his employment (the veteran 
stated that he was no longer able to be a mechanic due to the 
physical nature of the job), his disability does not have 
unusual manifestations and does not affect employment in ways 
that are not already taken into account under the provisions 
of the rating schedule.  It is important to note that, under 
the provisions of  38 C.F.R. § 4.1, the percentage ratings 
contemplated in the rating schedule represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations.  The regulation 
further provides that, in general, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1  In the absence of medical 
evidence showing frequent hospitalizations or marked 
interference with employability (i.e. interference with 
employability not contemplated in the rating criteria), the 
provisions of 38 C.F.R. § 3.321 relating to extraschedular 
evaluations are not applicable here.

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
obtained a special VA orthopedic examination to determine the 
extent of the veteran's low back disability.  The evidence 
includes records of prior medical history and rating 
decisions.  Therefore, the RO and the Board have considered 
all the provisions of Parts 3 and 4 that would reasonably 
apply in this case.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  In this case, 
the Board finds that the preponderance of the evidence is 
against an increased rating from 20 percent.  


ORDER

Entitlement to assignment of a 20 percent rating for the 
period beginning February 21, 1996 and ending February 16, 
2001, is warranted.  The appeal is granted to this extent.

Entitlement to an increased rating from 20 percent for 
residuals of a low back injury for the period beginning 
February 17, 2001, is denied.






		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 



